Case 5:20-cv-00045-JSM-PRL Document 86 Filed 03/05/21 Page 1 of 2 PageID 806




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

NEUBERT AERO
CORPORATION,

      Plaintiff,

v.                                                     Case No: 5:20-cv-45-JSM-PRL

STARSTONE NATIONAL
INSURANCE COMPANY,
LONDON AVIATION
UNDERWRITERS, INC. and
SOUTHWEST AVIATION GROUP
OF ARIZONA, INC.,

      Defendants.


                                        ORDER

      On February 15, 2021, Defendants London Aviation Underwriters, Inc. and

Starstone National Insurance Company filed a motion to compel discovery regarding

FAA records. (Doc. 83). Plaintiff filed a response. (Doc. 84). Now, Defendants seek

leave to file a reply to address new issues raised by Plaintiff in its response. Upon due

consideration, Defendants’ motion (Doc. 85) is GRANTED. On or before March 17,

2021, Defendants may file a 7-page reply limited to issues raised in Plaintiff’s response.
Case 5:20-cv-00045-JSM-PRL Document 86 Filed 03/05/21 Page 2 of 2 PageID 807




       DONE and ORDERED in Ocala, Florida on March 5, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                    -2-
